Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 22, 2020

                                            No. 04-20-00090-CV

                          IN RE SOUTH PLAINS CONTRACTING, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On February 10, 2020, relator filed a petition for writ of mandamus, to which the real
parties in interest responded. After considering the petition, the response, and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 22, 2020.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI13807, styled South Plains Contracting, Inc. v. Robert W. Loree and
Christopher D. Below, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie
Alvarado presiding.